NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 7, 2020*
                               Decided December 8, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 20-1802

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Central District of Illinois.

      v.                                            No. 12-cr-20050-JES-DGB

JULIANO MELGAREJO,                                  James E. Shadid,
     Defendant-Appellant.                           Judge.


                                       ORDER

       Juliano Melgarejo, an inmate at the Federal Correctional Institution in Oxford,
Wisconsin, asked the district court to grant him an early release under 18 U.S.C.
§ 3582(c)(1)(A)(i). The court denied Melgarejo’s motion, and because it did not abuse its
discretion in determining that he had not demonstrated extraordinary and compelling
circumstances, we affirm.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1802                                                                          Page 2



      Melgarejo, who is 36 years old, is set to be released in June 2021. With fourteen
months left in his sentence, he moved for compassionate release, asserting that his
chronic medical condition—hypertension—puts him at especially high risk of
complications from COVID-19. Further, he argued, prisons are particularly ill-suited to
address the pandemic because of crowding, inadequate ventilation, and security issues.

       The district court denied the motion, in relevant part, because Melgarejo had not
established that extraordinary and compelling reasons justified his release.1 The court
acknowledged that other district courts had granted compassionate release to
defendants who are immunocompromised or who have serious medical conditions that
increase the likelihood of severe illness from COVID-19. And it stated that
compassionate release might be appropriate when a particular institution is facing a
serious outbreak of COVID-19 infections, the institution is unable to successfully
contain the outbreak, and the movant’s health conditions place him at significant risk.
But, the court noted, Melgarejo’s prison had no COVID-19 cases. Moreover, Melgarejo
had not alleged that his hypertension was especially severe; indeed, his medical records
showed that he sometimes refused hypertension medication. (The records note he did
so because of the side effects and because he did not find it helpful.) The court therefore
denied the motion.

        On appeal, Melgarejo notes, first, that there are now cases of COVID-19 at FCI
Oxford. He goes on to elaborate about his health condition: he emphasizes that he was
not taking his hypertension medication because it was not helping him but causing side
effects. He further asserts, for the first time, that he also has sickle-cell trait and high
creatinine levels and that his Hispanic ethnicity makes him particularly vulnerable.2


       1 The district court also determined that Melgarejo had not exhausted his
administrative remedies by first requesting compassionate relief from the Bureau of
Prisons, as required by 18 U.S.C. § 3582(c)(1)(A). As the government admits, Melgarejo
has now “satisfied the process,” and, therefore, we consider only the district court’s
alternative decision on the merits. We need not address the parties’ dispute over
whether, in this context, a district court can excuse a failure to exhaust.

       2 Creatinine is a chemical waste product that can accumulate in the blood.
Creatinine Test. MAYO CLINIC, (Nov. 17, 2020) https://www.mayoclinic.org/tests-
procedures/creatinine-test/about/pac-20384646.
No. 20-1802                                                                           Page 3

      And finally, Melgarejo argues that, given the urgency of the pandemic, releasing
as many prisoners as possible should be this court’s priority.

       A district court has the authority to determine whether “extraordinary and
compelling reasons” warrant a federal prisoner’s early release under § 3582(c)(1)(A)(i).
United States v. Gunn, No. 20-1959, 2020 WL 6813995, at *2 (Nov. 20, 2020, 7th Cir. 2020).
We review the denial of a motion for compassionate release only for abuse of discretion.
Id. Based on what Melgarejo presented, we cannot conclude that the court abused its
discretion when it concluded that he failed to show that the COVID-19 threat combined
with his hypertension created extraordinary and compelling circumstances.

        First, although there were no cases of COVID-19 at FCI Oxford when the district
court considered his motion, the court did not rest its decision solely on the absence of
cases; it also stated that “the mere presence of COVID-19 in a particular prison …
cannot justify compassionate release.” Second, its determination that Melgarejo had not
shown that his individual circumstances were extraordinary and compelling was
reasonable. The court concluded that although hypertension was a “risk factor” for
COVID-19 complications, it could find no example of hypertension “and no
comorbidities” leading to a compassionate release. And because Melgarejo did not
show that his hypertension was especially severe, and he did not feel compelled to
consistently take his medication, he did not meet his burden of demonstrating that his
circumstances were extraordinary and compelling. Even if Melgarejo did not believe the
medication helped, the district court could reasonably conclude, absent other evidence,
that if he was sometimes refusing medication, his condition was not especially serious.

        Melgarejo’s introduction on appeal of evidence of his sickle cell trait and high
creatinine does not change the analysis. He did not argue in the district court that these
conditions warrant an early release and therefore cannot do so now. United States v.
Lewis, 597 F.3d 1345, 1347 (7th Cir. 2010). In any case, he does not connect sickle cell trait
(as distinguished from sickle cell anemia) or high creatinine with an increased risk of
COVID-19 complications. If he has evidence of this, or evidence that his ethnicity is a
risk factor, he must try anew to demonstrate to the Bureau of Prisons or the district
court that his circumstances are extraordinary and compelling. Based on what he
presented in the motion under consideration, though, the district court did not abuse its
discretion.

                                                                                 AFFIRMED